         Case 1:15-cr-00867-RMB Document 649 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,                            S6 15 Cr. 867 (RMB)

  v.

  TÜRKIYE HALK BANKASI A.Ş.,

                   Defendant.



          DEFENDANT TÜRKIYE HALK BANKASI A.Ş.’S MOTION TO STAY

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and

materials cited therein, the undersigned will move this Court before the Honorable Richard M.

Berman, in Room 17B of the United States District Court, 500 Pearl Street, New York, New

York, 10007, for an order staying all further proceedings in this case, including all deadlines,

pending resolution of Halkbank’s petition for mandamus from the Second Circuit regarding the

Court’s denial of Halkbank’s motion to recuse the assigned judge.

       Halkbank has conferred with counsel for the government, who has indicated that the

government opposes the requested relief.



Dated: August 25, 2020                        Respectfully submitted,


                                              WILLIAMS & CONNOLLY LLP

                                              /S Robert M. Cary
                                              Robert M. Cary
                                              Simon A. Latcovich
                                              James W. Kirkpatrick
                                              Damayanti Desai
                                              725 Twelfth Street, N.W.
                                              Washington, D.C. 20005


                                                 1
Case 1:15-cr-00867-RMB Document 649 Filed 08/25/20 Page 2 of 2




                            650 Fifth Ave., Suite 1500
                            New York, New York 10019
                            Phone: (202) 434-5000
                            Fax: (202) 434-5029
                            Email: rcary@wc.com
                                   slatcovich@wc.com
                                   jkirkpatrick@wc.com
                                   ddesai@wc.com




                              2
